Citation Nr: 0406130	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
service connected residuals of a fracture of the left 
wrist with degenerative changes, currently evaluated as 
20% disabling.

2.  Entitlement to an increased evaluation for the 
postoperative residuals of a left inguinal hernia, 
currently evaluated as 10% disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In September 1998 the Board granted service 
connection for a left wrist disability. In November 1998 the 
RO implemented the Board's decision and assigned a 10 percent 
rating for degenerative changed in the carpal bones of the 
left wrist.  The veteran appealed this decision.  During the 
course of the appeal the RO in May 1999 increased the 10 
percent rating to 20 percent.  


FINDINGS OF FACT

1.  The veteran's left (minor) wrist disability, which is 
manifest by swelling, limitation of motion and pain, results 
in the equivalent of favorable ankylosis in 20 degrees to 30 
degrees dorsiflexion.

2.  The veteran's residuals of hernia surgery current consist 
of a well-healed scar, and no evidence of a hernia, reducible 
or not, at present.


CONCLUSION OF LAW

1.  The criteria for a rating higher than 20 percent for 
residuals of a fracture of the left wrist (minor) with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 
5214 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected right inguinal hernia are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7338 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, the record shows that in August 2001, the RO 
informed the veteran of the requirements necessary to 
establish both his claims, and of the VCAA and what evidence 
the VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In several statements of the case, and 
numerous supplemental statements of the case and Board 
remands, he was informed of the criteria necessary to 
establish his claims.  Also, the RO has obtained all 
available evidence identified by the veteran and several VA 
examinations have been conducted.

The Board notes that the May 2001, December 2002 and March 
2003 VCAA letters were mailed to the veteran subsequent to 
the appealed rating decision in violation of the holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 13, 
2004).  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  All identified pertinent evidence 
has been obtained.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Entitlement to an increased evaluation for the postoperative 
residuals of a left inguinal hernia.

The veteran was initially granted service connection for the 
residuals of a hernia operation by a February 1959 rating 
decision, at a non-compensable level.  That decision was 
based on service medical records, which indicate that the 
veteran underwent hernia surgery in service.  The non-
compensable rating remained in effect until the current 
claim.

The veteran's disability was continued at a noncompensable 
evaluation by a 
Records show that the veteran was seen for outpatient 
treatment periodically for complaints related to a recurrent 
hernia.

Records show that the veteran was seen at the VA outpatient 
treatment periodically from 1999 to 2001 for several 
problems, including his left wrist inguinal hernia  

A VA hospital report dated February 2000 indicated that the 
veteran was diagnosed with a left direct inguinal hernia, but 
refused surgery.  He was referred to prosthetics for a truss.  

The veteran was fitted for a hernia truss in December 2000.  
He was seen in January 2001, and reported that his left 
inguinal hernia had recurred.  At that time, the veteran was 
wearing a truss, and was noted to have a reducible inguinal 
hernia.  In April 2001, the veteran was again diagnosed with 
a reducible left inguinal hernia.

The veteran received a VA examination for his hernia in 
November 2001.  The report of that examination indicates, in 
relevant part, that his hernia had recurred, sometimes 
causing him nausea and discomfort.  Upon examination, in the 
left groin there was a scar about 4 inches in length.  Cough 
reflex was present.  Inguinal and scrotal reducible hernia 
was noted.  The veteran was diagnosed with status post 
bilateral inguinal hernia repair, with left inguinal hernia 
repair in service, with present recurrence of hernia with 
residuals such as pain and discomfort.

Private treatment records indicate that the veteran had a 
repair of his recurrent left inguinal hernia with a gore-tex 
mesh performed in March 2003, and was discharged the same 
day.

The veteran underwent a VA examination for his hernia in July 
2003.  The report of that examination indicates, in relevant 
part, that the veteran had problems with a recurrent hernia 
in the past and had undergone left inguinal hernia repair 
surgery in March 2003.  The examiner noted that the veteran 
had no complications from this surgery, and had only been 
hospitalized a day for this surgery.  Upon examination, the 
veteran's left inguinal area was noted to have a well-healed 
scar, with no discharge and no ulcerations noted.

Entitlement to an increased initial evaluation for the 
service connected residuals of a fracture of the left wrist 
with degenerative changes.

In September 1998 the Board granted service connection for a 
left wrist disability. In November 1998 the RO implemented 
the Board's decision and assigned a 10 percent rating for 
degenerative changes in the carpal bones of the left wrist.  
The veteran appealed this decision.  In May 1999 the RO 
increased the 10 percent to 20 percent.  

The veteran underwent a VA examination in October 1992.  At 
that time the veteran reported that he injured his left wrist 
in a boxing match during service.  In 1988 while he was 
performing his employment duties he sustained a fracture of 
the left humerus.  The veteran reported constant left wrist 
pain. The examination showed no swelling or scars of the 
wrist.  Range of motion was significantly decreased with 
extension to 30 degrees and flexion to 70 degrees.  Motor 
strength was within normal limits.  X-rays showed severe 
degenerative and cystic bony changes in all the carpals to 
the left wrist.  There was no evidence of an old fracture.  
The pertinent diagnosis was severe degenerative changes of 
the left hand (carpal bones) with limited range of motion, 
particularly in extension.

Records show that the veteran was seen at a VA outpatient 
treatment periodically from 1999 to 2001 for several 
problems, including left wrist pain.  The record shows that 
the veteran is right handed.

The veteran received a VA examination for his left wrist in 
July 1997.  The report of that examination indicates, in 
relevant part, that the veteran reported that his left wrist 
caused him pain continuously, and hurt him more some days 
than others.  He reported on certain movement his thumb would 
swell.  This lasted two to three weeks and occurred a couple 
of times a year.  He reported that he had been a long 
distance truck driver for the prior 20 years and was now 
retired.

The examination showed no palpable soft tissue swelling.  On 
range of motion testing, the veteran was limited to 5 degrees 
of extension of the left wrist.  He had 30 degrees of 
flexion.  On the right side he had approximately 24 degrees 
of extension and 45 degrees of flexion.  He had only 5 
degrees of radial deviation and had very significant crepitus 
which was palpable in the region of the scaphoid with this 
maneuver.  He had 10 degrees of ulnar deviation and also had 
a similar crepitus that could be felt.  He had pain on 
palpation of the region of the base of the thumb, and the 
anatomic snuffbox.  X-ray report noted a healed fracture of 
the distal radius, and increased sclerosis, at the proximal 
pole of the scaphoid.  The examiner indicated that the 
veteran stated that he suffered a fracture to his forearm 
prior to service.  The examiner diagnosed the veteran with a 
remote fracture of the scaphoid bone of the left wrist, with 
probable nonunion of that fracture.

In an addendum to the July 1997 examination the examiner 
stated that the veteran had a pre-existing injury to the 
wrist, which was the non-union fracture of the scaphoid.  It 
was reasonable to assume that the wrist was feeling somewhat 
better for him to undertake the rigors of basic training.  
The examiner opined that nearly all his wrist problems relate 
back to the preservice injury and less than 10 percent relate 
to injuries, which occurred during service.
 
The veteran received a VA examination for his wrist in 
January 1999.  The report of that examination indicates that 
no swelling, increased heat, or erythema was noted in the 
left wrist.  Tenderness to palpation was noted over the 
distal radius, the snuffbox, and diffusely over the palmar 
dorsal sides.  Range of motion of the left wrist was 
dorsiflexion of 0-5 degrees, palmar flexion of 0-10 degrees, 
radial deviation of 0-5 degrees with discomfort, and ulnar 
deviation of 0-20 degrees with pain at extremes of movement.  
Grip strength was 5/5.  Interosseous strength was 5/5.  
Dexterity of the hands was within normal limits.  Sensation 
to light touch was intact in all dermatomes of the hand and 
was symmetric with sensation on the right side.  X-rays of 
the left wrist indicated a healed distal radius fracture and 
posttraumatic changes of the navicular capitate and lunate.  
The veteran was diagnosed with loss of range of motion of the 
left wrist and posttraumatic arthritis of the left wrist.

VA X-rays taken of the veteran's left wrist in September 1999 
showed slight interval narrowing of the intercarpal joint 
space particularly at the level of the scaphoid, lunate, and 
capitate joint spaces, findings consistent with avascular 
necrosis of the proximal pole of the scaphoid, and findings 
likely secondary to a SLAC wrist.  The examiner indicated 
that the differential diagnosis included but was not limited 
to posttraumatic change, CPPD arthropathy, or less likely an 
inflammatory arthritis.

During outpatient treatment in March 2000, the veteran 
reported chronic left wrist pain.  The left wrist was found 
to have extension of 15 degrees, and flexion of 25 degrees, 
with minimal radial and ulnar deviation.

A VA examination report dated June 2002 shows that the 
veteran reported intermittent left wrist pain coming as often 
as every two months and lasting up to four weeks.  The 
examination revealed mild swelling of the snuffbox in the 
left wrist.  The snuffbox was very tender.  There was 15 
degrees of dorsiflexion of the left wrist and 50 degrees of 
dorsiflexion of the right wrist.  There was 35 degrees of 
flexion of the left wrist and there was 50 degrees of flexion 
of the right wrist.  There was 20 degrees radial deviation in 
the left wrist and there was 40 degrees radial deviation in 
the right wrist.  There was 10 degrees ulnar deviation in the 
left wrist and 25 degrees ulnar deviation in the right wrist.  
The examiner indicated that all these motion in the left 
wrist were painful at their extremes.  The examiner noted an 
X-ray report of the left wrist of June 1997, which showed a 
healed fracture of the left distal radius and avascular 
necrosis of the proximal pole of the scaphoid.  There were 
also multiple cystic changes in the carpal bones.  The 
examiner diagnosed the veteran with degenerative arthritis of 
the left wrist.

In a July 2002 addendum to the June 2002 examination the VA 
examiner indicated that aseptic necrosis of the proximal pole 
of the scaphoid is a common complication of the fracture.  
The examiner indicated that this was a serious injury because 
it usually resulted in degenerative arthritis of the wrist as 
occurred in this case.  The examiner indicated that the 
arthritis usually resulted in pain and limitation of motion 
as in this case.  The left wrist motion was compared to the 
normal right wrist to show the extent of the limitation of 
motion.

In another addendum to this examination dated November 2002 
the examiner indicated that the veteran's left wrist was not 
ankylosed.  The examiner indicated that the pain in the left 
wrist impaired the use of the left wrist since the pain 
increased with use.  The examiner indicated that two-handed 
activities were impaired, and that the functional loss of the 
left wrist due to pain was 35%.

Another addendum to this examination, dated November 2002, 
the examiner stated that the left wrist motion in 
dorsiflexion, over flexion radial deviation was markedly 
limited when compared to the normal right wrist.  This 
limitation was due to pain and was quite disabling.  When the 
wrist was used the pain increased to the point that it could 
not be used at all.  After the veteran rested the left wrist 
the pain would subside then the veteran could again resume 
limited use of the wrist.  There was pain on forceful 
gripping even when there was no attempt to move the wrist.

An addendum to this examination, dated December 2002, 
indicates that the veteran's normal wrist dorsiflexion was 50 
degrees, and the injured wrist dorsiflexed to 15 degrees.  
Further, the normal wrist rolar flexes to 50 degrees, and the 
injured wrist rolar flexed to 35 degrees.  The normal wrist 
had 40 degrees of radial deviation, and the injured wrist had 
20 degrees of radial deviation.  The normal wrist had 25 
degrees of ulnar deviation, and the injured wrist had 10 
degrees of ulnar deviation.  The examiner indicated that when 
the injured wrist reached the above limits it was painful and 
could go no further.  The examiner indicated that the range 
of motion of the wrist without any pain could not be 
determined. 

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. See 38 C.F.R. § 4.7 
(2003).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the left knee claim, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's statements regarding the severity of his 
disabilities knee are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). However, these statements must be considered with 
the clinical evidence in conjunction with the appropriate 
rating criteria.

Entitlement to an increased rating for the postoperative 
residuals of a left inguinal hernia.

The RO has assigned a 10% rating for the veteran's 
postoperative residuals of a left inguinal hernia in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities.  38 C.F.R. 4.114, Diagnostic Code 7338.  
(The Board notes that the veteran was granted a temporary 
100% rating from March 24, 2003, to April 30, 2003, to 
convalesce from hernia surgery, and the rating for this time 
period is not in dispute).  Under this regulatory provision, 
a noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia 
protrusion.  The current 10 percent rating is warranted where 
the inguinal hernia is postoperative recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is warranted for a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his postoperative residuals of a left inguinal 
hernia.  The Board notes that the evidence of record clearly 
indicates that the veteran had surgery for a hernia in 
service, and had a recurrence of this hernia, such that 
further hernia surgery was required in March 2003.  Prior to 
the recent surgery, the veteran was found to have a reducible 
inguinal hernia, and was noted to wear a truss.  The 
veteran's most recent VA examination of July 2003 found no 
complications from that surgery, and no evidence of a present 
hernia.  The Board finds this evidence most consistent with a 
finding of a postoperative recurrent hernia, readily 
reducible and well supported by a truss or belt, such that a 
10% rating would be warranted, the rating the veteran is 
currently receiving.  No evidence has been presented to show 
that the veteran at any time during the pendency of this 
appeal has had a hernia that was not well support by a truss, 
or not reducible, such that a higher rating would be 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an increased initial evaluation for the 
service connected residuals of a fracture of the left wrist 
with degenerative changes.

As noted above, disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The RO has assigned a 20% rating for the veteran's residuals 
of a fracture of the left wrist with degenerative changes 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5214.

Diagnostic Codes 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis, which in turn, is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the joint 
involved See 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5215, pertaining to limitation of 
motion of the wrist, a 10 percent evaluation may be assigned 
for palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  This is the highest 
evaluation permitted under this diagnostic code.  

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable alkalosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion and a 30 percent 
evaluation is warranted for the dominant wrist.  A 30 percent 
evaluation may be assigned under this diagnostic code for 
ankylosis of the minor wrist in any other position, except 
favorable (a 40 percent rating is warranted for the dominant 
wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees. Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees. 38 C.F.R. 4.71, Plate I (2003).

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left wrist.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The VA examinations show that the veteran experiences pain 
and most recently some mild swelling in the left wrist and 
has severe limitation of motion.  However, these evaluations 
show no impairment in strength.  Additionally the range of 
motion testing conducted beginning in October 1992 and most 
recently in June 2002 showed no evidence of ankylosis.  This 
was confirmed in the November 2002 addendum by the VA 
examiner.  

In the absence of evidence of actual ankylosis, the Board has 
considered whether, given the functional loss associated with 
the veteran's other complaints, to include pain, the 
veteran's left wrist disability effectively results in the 
extent of impairment comparable to unfavorable ankylosis, 
which would warrant at least the next higher 30 percent 
evaluation under Diagnostic Code 5214.  

In this regard the VA examiner following the June 2002 
examination indicated that the veteran experiences functional 
loss due to pain particularly when the wrist is used.  He 
placed the degree of functional loss at 35 percent.  In view 
of the fact that there is no ankylosis, the Board finds that 
the degree of functional impairment resulting from the left 
wrist pain as contemplated in the Deluca case is included in 
the current 20 percent rating which is the equivalent of 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 20 percent have not been met. The evidence is 
not equipoise as to warrant consideration of the benefit of 
the doubt rule.  Finally, the 20 percent rating is the 
highest rating warranted during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an increased evaluation for the postoperative 
residuals of a left inguinal hernia is denied.

Entitlement to an increased initial evaluation for the 
residuals of a fracture of the left wrist (minor) with 
degenerative changes is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



